DETAILED ACTION

In response to Amendments/Arguments filed 12/23/2021.  Claims 1-3 and 5-14 are pending.  Claim 1 was amended.  Claims 15 and 16 are cancelled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama et al. (JP 2009-086360) in view of Wakizaka et al. (US 20100021694).
Ushiyama discloses an antireflection film for display devices.  Concerning claims 1-3, Ushiyama discloses the antireflection film comprises a substrate, hard coat layer, and a low refractive index layer, wherein the low refractive index layer comprises inorganic particles, 1.2 parts pentaerythritol triacrylate (PETA) and 0.4 parts dipentaerythritol hexaacrylate (DPHA), resulting in a weight ratio of 75:25 or 7.5:2.5, which is within the claimed range (abstract; FIG. 1; para. 0141-0171, 0198; Table 1; Examples).  The inorganic particles are hollow and solid inorganic particles (para. 0141 and 0147-0158). The low refractive index layer can further comprise a fluorine-containing compound having the claimed functional groups (para. 0145-0146).  However, Ushiyama is silent to the claimed particle sizes and blend thereof.
Regarding claims 5 and 15, the low refractive index layer contains 187.5 parts hollow silica particles per 100 parts of the copolymer (para. 0198).  With respect to claim 6, the para. 0141).  In regards to claim 7, since the composition is the same and the same amounts and the method is the same as that disclosed in the specification, the resulting layer would have the claimed degree of crosslinking (Examples).  
Concerning claims 8 and 9, the hard coat layer is formed from a composition comprising a photocurable resin and fine particles that are organic or inorganic, wherein the layer has a thickness of 10 microns (Examples; para. 0178-0214, 0050-0139).  In regards to claim 10, the reflectance is less than 1.4% (Examples; Table 1).  With respect to claim 11, the substrate is a TAC film, which is the same film used in the instant invention (Examples); as such, the retardation value of the TAC film of Ushiyama would be the same as that claimed.  Concerning claims 12 and 13, the antireflection film is used as part of a polarizing plate for a display (para. 0222-0223; abstract).  However, Ushiyama is silent to the claimed particle sizes and blend thereof.
Wakizaka discloses that inorganic fine particles are dispersed within a layer to reduce the refractive index of a layer and have a diameter of 5 to 120 nm for solid inorganic particles and 30 to 150 nm for hollow inorganic particles, wherein the particle diameter is within this range, in order to maintain scratch resistance and prevent deterioration of the integrated reflectivity (para. 0156-0166).  Wakizaka discloses that the hollow and solid inorganic particles are used together (para. 0166).  As such, one of ordinary skill in the art would have been motivated to have the claimed particle diameters of the inorganic particles of Ushiyama, in order to maintain scratch resistance and prevent deterioration of the integrated reflectivity.

Response to Arguments
Applicant’s arguments, see pp. 5-6, filed 12/23/2021, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.

Applicant’s arguments, see p. 6, filed 12/23/2021, with respect to the 35 USC 102(a)(1) rejection under Ushiyama have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of the claims has been withdrawn.  However, Ushiyama is still applicable as a primary reference in an obviousness rejection.

Applicant's arguments filed 12/23/2021 regarding the 35 USC 103 rejection under Ushiyama in view of Wakizaka have been fully considered but they are not persuasive. Applicant asserts that the claimed invention as a whole would not be obvious over the prior art and there is no reasonable expectation of success.  Examiner respectfully disagrees and notes that Wakizaka discloses explicitly that the sizes of the inorganic particles are such as to balance scratch resistance and prevent decrease in transparency (para. 0159).  Furthermore, Wakizaka explicitly discloses that the combination of hollow and solid inorganic particles are within scope of the invention disclosed (para. 0166).  As such, the reasons on having the particle sizes disclosed by Wakizaka are the same as that disclosed in the instant invention.  Therefore, there is a reasonable expectation of success.  Applicant appears to further assert that there is no motivation to add the fluorinated compound in order to reduce reflectance and suppress increase in reflectance caused by external friction.  Examiner notes that Ushiyama is the Examples and para. 0141).  With respect to Applicant’s assertions of the properties such as scratch resistance and improved transmissivity, these properties are not claimed.  Therefore, the references are still applicable to the instant claims and the claims are properly finally rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horio et al. (US 20100067109) and Kobori (US 20160304722).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783